Citation Nr: 1146916	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-38 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a chronic obstructive pulmonary disease (COPD), to include chronic respiratory disease due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims for service connection for tinnitus and COPD and determined that he did not submit new and material evidence to reopen his previously denied and final claim of entitlement to service connection for bilateral hearing loss.

In April 2011, the Veteran and his representative appeared at the RO to present oral testimony and evidence in support of his appeal at a Board hearing presided over by the undersigned.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

For the reasons that will be discussed below in the REMAND portion of this decision, the issue of entitlement to service connection for COPD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran and his representative will be notified by VA if any further action is required on their part.



FINDINGS OF FACT

1.  Tinnitus did not have its onset during active military service.

2.  The RO denied the Veteran's original claim of entitlement to service connection for bilateral hearing loss in a final October 1981 rating decision.  

3.  Evidence received since the October 1981 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is either duplicative of evidence previously submitted or the evidence, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate this claim.
  

CONCLUSIONS OF LAW

1.  Tinnitus was not incurred, nor is it presumed to have been incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for reopening the claim of entitlement to service connection for bilateral hearing loss have not been met, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to service connection for tinnitus.

With respect to the claim for service connection for tinnitus that is presently on appeal, the Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim (this fourth element was removed by the Secretary of VA, effective May 30, 2008; see 73 Fed. Reg. 23353).  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of degree of disability and effective date.

The current appeal stems from an original claim for VA compensation for tinnitus, which was received by VA in June 2007.  A letters issued in July 2007 satisfies the duty to notify provisions with respect to all of the aforementioned elements.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  The Board notes that this fully compliant notice was furnished prior to the initial adjudication of the tinnitus claim at issue in January 2008, such that there is no defect in timing of notice.    

In addition, the Board finds that, with respect to the tinnitus claim, the duty to assist the Veteran has been satisfied.  All records relevant to his tinnitus claim that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran's service treatment records and private and VA records showing post-service treatment for his tinnitus complaints have been obtained and associated with his claims file.  The Veteran has also been afforded the opportunity to present oral testimony in support of his claim at the April 2011 hearing before the Board.

In view of the foregoing discussion, the Board concludes that the Veteran has had adequate opportunity to present evidence and argument in support of his claim for service connection for tinnitus.  

Although the Veteran was not provided with a VA examination addressing the tinnitus claim on appeal, this deficit does not render the existing record unusable for purposes of adjudicating this claim on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing the matter at issue is not prejudicial to the Veteran's tinnitus claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the issue on appeal, so a VA examination is not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed in detail below, the Board has determined that the credible evidence does not establish an in-service event, injury, or disease relating to his tinnitus diagnoses, or otherwise indicate that his current tinnitus may be associated with service.  Thus, the second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing this claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record pertaining to his tinnitus, as described above, is sufficient to decide the claim.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  (In this regard, the Board notes at this juncture that the Veteran is not presently service connected for any disabilities.)

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as tinnitus as an organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

As relevant, the Veteran's service treatment records show no clinical diagnosis of, or treatment for tinnitus.  A thorough review of his service medical records shows no notation of treatment for any complaints relating to ringing ears throughout service and normal audiological and neurological findings during the entirety of his period of active duty.

Post-service medical records include VA and private treatment notes showing that post-service tinnitus was not clinically indicated until July 1993, when a private medical note shows that the Veteran was treated for complaints of tinnitus that began approximately 2 - 3 months earlier.  A subsequent VA treatment note dated in April 2007 shows a positive notation of tinnitus on review of his systems.  

The Board notes that there is no objective clinical opinion linking the Veteran's current tinnitus diagnoses to his period of active military service in all the post-service medical treatment records associated with the claims file that pertain to his treatment for tinnitus complaints.

In his hearing testimony before the Board, and in written statements in support of his claim, the Veteran stated that the onset of his tinnitus was during active duty, as he perceived a ringing in his ears when he was exposed to the noise of aircraft engines revving up.  He essentially claims that he has experienced continuity of tinnitus symptoms manifested by a high-pitched buzzing noise in his ears ever since military service.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for tinnitus.  Although he alleges onset of chronic tinnitus symptoms in service due to exposure to aircraft engine noise, the clinical evidence does not objectively demonstrate or otherwise indicate the presence of tinnitus during the entirety of his service.  Significantly, the post-service medical records reflect onset of tinnitus symptoms no earlier than approximately 2 - 3 months prior to July 1993, over 20 years after his separation of service.  There is no objective medical opinion presented in the evidence that links the Veteran's current tinnitus to his period of military service.  To the extent that the Veteran is competent to provide testimony alleging onset and continuity of tinnitus symptomatology since service, and to the extent that such testimony is submitted as nexus evidence and evidence of chronicity of such symptoms, the Board finds that the Veteran's statements in this regard are contradicted by the objective medical evidence of record, such that they are deemed to be non-credible for purposes of establishing chronicity with service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As a factual matter, the Board finds that the Veteran's statements regarding his history of tinnitus onset, as presented to his private healthcare provider in July 1993, are particularly credible as they are not born of any motivation other than to obtain treatment, whereas his current historical assertions alleging onset of tinnitus in service are motivated by a desire to obtain compensation and are thus deemed to be less credible than the history presented during treatment in July 1993.  

Post-service medical records do not objectively establish onset of the Veteran's tinnitus any earlier than after over two decades had elapsed since his separation from active duty.  The Board finds this gap in time to be significant, as it weighs against the existence of a link between current tinnitus complaints and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may consider a prolonged period without medical complaint when deciding a claim).  Therefore, the Board finds that the Veteran's tinnitus did not manifest during service and that his current tinnitus complaints are unrelated to service.

Based on the foregoing, the Board finds that the Veteran's tinnitus did not manifest in service or within one year following his separation from service.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection in this regard.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

With respect to the new and material evidence claim on appeal, under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The pertinent law, regulations, and caselaw have held that VA must at least inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to initial adjudication of the claim.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the claimant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.

The current appeal pertains to the Veteran's application to reopen his previously denied claim for service connection for bilateral hearing loss, which was received by VA in June 2007.  In response, VA sent to the Veteran a letter dated in July 2007, which provided notice of the elements of new and material evidence and service connection and the reasons for the prior final denial.  Thereafter, the application to reopen the hearing loss claim was adjudicated in a January 2008 rating decision, which is now on appeal to the Board.  The Board thus finds that there is no error in the timing of the notice and that the notice criteria of Kent have been satisfied.  

The Board also concludes VA's duty to assist has been satisfied with respect to the new and material evidence claim on appeal.  The claims file includes all evidence associated with the record at the time of the prior final rating decision of October 1981 that denied the claim for service connection for bilateral hearing loss.  This evidence includes the Veteran's personal contentions and his service treatment records from active duty.  Furthermore, all evidence dated since the prior final rating decision of October 1981 that the Veteran has identified as relevant to his application to reopen his hearing loss claim has been obtained and associated with his claims folder.  This includes the Veteran's transcribed oral testimony at his April 2011 Board hearing, his written and oral accounts alleging onset of bilateral hearing loss during active duty from exposure to aircraft engine noise with continuity of symptomatology since service, and a private audiological examination report dated in May 2011.  Otherwise, VA has conducted attempts in good faith to obtain all other relevant evidence.  In this regard, the Board notes that at the April 2011 hearing, the undersigned agreed to hold the record open for an additional 30 days to provide the Veteran with the opportunity to solicit and submit additional supportive evidence.  In May 2011, VA received additional evidence regarding the hearing loss claim, which was accompanied by a waiver of first review by the agency of original jurisdiction.  The Board notes that the Veteran has not otherwise referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the matter on appeal that VA has either not obtained or made an effort to obtain.  (At his April 2011 hearing, the Veteran reported that any post-service private medical treatment or consultation records pertaining to his hearing loss complaints were no longer obtainable due to the death or retirement of the treating physicians involved, or to the Veteran's inability to recall their names or contact information.)  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, however, the duty to assist does not include provision of medical examinations or opinions, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii) (2011).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board will therefore proceed with the adjudication of the matter on appeal.

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2011).  In order to reopen a claim there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2011).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz are 26 decibels or greater; and the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The Veteran filed his original claim for service connection for bilateral hearing loss in April 1981.  Evidence submitted in support of his claim included his assertion that he had bilateral nigh frequency hearing loss as a result of his exposure to noise from aircraft jet engines in service.  (In this regard, his DD-214 and service personnel records reflect that he served in the United States Navy maintaining and servicing the electronics of military aircraft and that he also served aboard naval aircraft carriers, where his duties placed him in close proximity to aircraft.)  His service entrance examination report in May 1965 shows that his ears and tympanic membranes were normal and that his pure tone thresholds, in decibels (converted to the current ISO standard from the ASA standard then in use), reflected unimpaired hearing and were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
20
0
LEFT
20
5
5
5
0

On an accompanying medical history questionnaire, the Veteran denied having any history of hearing or ear trouble.  During service, he was treated for a flu infection in July 1969, which incidentally noted that his tympanic membranes were clear and normal, bilaterally, on inspection.

On service audiological evaluation in May 1968, the Veteran's pure tone thresholds, in decibels (converted to the current ISO standard from the ASA standard then in use), reflected unimpaired hearing and were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
5
LEFT
15
5
5
15
10

On service audiological evaluation in July 1969, the Veteran's pure tone thresholds, in decibels, under the current ISO standard, reflected normal unimpaired hearing and were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
15
5
5
15
10

His service separation examination report in October 1969 shows that his ears and tympanic membranes were normal and that his pure tone thresholds, in decibels (using the current ISO standard), reflected unimpaired hearing and were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
5
5

The RO reviewed the foregoing evidence and contentions and denied the Veteran's claim for service connection for bilateral hearing loss in an October 1981 rating decision.  The claims file reflects that notice of this adverse determination was provided to the Veteran in correspondence dispatched in October 1981, along with notice of his appellate rights.  However, the file indicates that a timely appeal of this denial was not filed and the denial became final.

Over 25 years later, in June 2007, the Veteran applied to reopen his previously denied claim for service connection for bilateral hearing loss.  Evidence submitted included his written statements and oral testimony presented at his April 2011 hearing, alleging onset of bilateral hearing loss in service with continuity of hearing loss symptoms since separation from service, which he contends is the result of his unprotected exposure to aircraft engine noise in service and the occasional discharge of 5-inch guns mounted aboard the aircraft carrier on which he served.  The Veteran refuted the notion that his exposure to noise from firing his service weapon in his post-service career as a police officer was the cause of his current hearing loss, contending that his use of his police sidearm was minimal even for training during his law enforcement career.  He also denied any significant post-service exposure to noise, either from recreational activity like hunting, or from a workplace environment such as a factory.  The Veteran also submitted an April 2007 VA treatment note showing that he reported positive for hearing loss, and a May 2011 private audiogram containing raw testing data purporting to indicate bilateral hearing loss.  Significantly, none of these submitted clinical records contain any objective nexus opinion linking the Veteran's hearing loss to service.    As such, the aforementioned submissions do not constitute evidence that is material to the Veteran's hearing loss claim because it does not relate to an unestablished fact necessary to substantiate this claim.  See 38 C.F.R. § 3.156(a).  The records also reflect that the Veteran has never received any formal clinical training in audiology, such that his statements alleging onset of a diagnosed hearing loss condition in service could be accorded any probative weight.  [See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992): Persons without medical training do not have the expertise to comment upon medical observations or make medical diagnoses; their statements regarding matters of diagnosis and medical etiology are thus entitled to no probative weight.]  

The Veteran's current assertion that his hearing loss is due to in-service noise exposure, particularly to aircraft engine noise, is cumulative and redundant of the Veteran's prior assertions, which have previously been considered on the merits in the prior final rating decision; it is therefore not material to the hearing loss claim because it does not relate to an unestablished fact necessary to substantiate this claim.  See 38 C.F.R. § 3.156(a).

The Board finds that the evidence submitted by the Veteran since the time of the prior final rating decision of October 1981, which denied service connection for bilateral hearing loss, is not new and material to his hearing loss claim as it is cumulative and redundant of prior records and statements showing that the Veteran reported the same history that had been considered in the prior final rating decision.  The clinical evidence submitted also contains no objective opinion linking his current hearing loss to service, such that it relates to an unestablished fact necessary to substantiate this claim.  Therefore, the evidence submitted does not raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011).

In view of the foregoing discussion, the Board concludes that the clinical records indicating a current bilateral hearing loss condition with no objective service nexus opinion and the written and oral assertions of the Veteran are cumulative and redundant of the evidence of record at the time of the final denial of his claim for service connection for bilateral hearing loss in October 1981, and do not raise the possibility of substantiating this claim.  Therefore, the evidence is not new and material and the petition to reopen the Veteran's bilateral hearing loss claim is denied.  See 38 C.F.R. § 3.156(a) (2011).  The preponderance of the evidence is against the claim.  38 C.F.R. § 3.102 (2011).


ORDER

Service connection for tinnitus is denied.

New and material evidence having not been submitted, the application to reopen the claim of entitlement to service connection for bilateral hearing loss is denied.



REMAND

With respect only to the issue of entitlement to service connection for COPD, the Board must consider whether or not VA's duty to assist the Veteran in developing this claim warrants providing the Veteran with a medical examination and nexus opinion.  In this regard, the Veteran has brought VA's attention to his military records reflecting his service in the United States Navy aboard an aircraft carrier with duties that required him to work in close proximity to military aircraft in the closed, confined quarters of a naval warship.  He has also submitted private and VA medical records demonstrating a current diagnosis of chronic respiratory disease, including COPD.  Most significant of these submissions is an April 2011 written statement from his private treating physician, R. R. B., D.O., in which Dr. B. expressed the following opinion:

[The Veteran] is a regular patient. . . that I have been seeing for three years.  He recently was hospitalized at Peace River Regional Medical Center from December 5th [2010] to February 4th [2011] for. . . significant exacerbation of his underlying chronic obstructive pulmonary disease [by severe pneumonia].  

[The Veteran's] significant underlying chronic obstructive pulmonary disease. . . in our opinion, was aggravated and possibly caused to some degree by exposure to certain environmental contaminants.

[The Veteran] worked [at a] naval shipyard and on numerous aircraft carriers where he was exposed daily to fuel exhausts and fumes from fuel, as well as other diesel/aviation fumes.  He also states he was exposed to asbestos, and that he slept right underneath it.  Asbestos has been well known to cause lung disease, including lung cancer.  At this time [the Veteran] exhibits no evidence of any carcinomas from this.

However, this is to state that in our opinion [the Veteran's] underlying lung disease is partially caused by exposure to these aviation and diesel fumes, as well as the exhaust and the asbestos.  He has suffered damage because of this.

In view of the Court's guidance in McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case, the Board concludes that a remand for a VA-authorized medical examination is needed in this case to resolve the nexus questions raised by the current evidence.  

Additionally, in view of Dr. B.'s statement indicating that the Veteran was hospitalized at Peace River Regional Medical Center from December 2010 - February 2011, for treatment of pneumonia exacerbating his chronic respiratory disease, VA is now on notice of the existence of these relevant private treatment records and must now undertake appropriate development to attempt to obtain them for inclusion in the evidence, pursuant to its duty to assist.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992). 

Accordingly, in view of the foregoing discussion, the issue of entitlement to service connection for COPD is REMANDED to the RO/AMC for the following action:

1.  The Veteran should be requested to identify all sources of medical treatment, both private and VA, for his COPD and any other chronic respiratory disease or acute respiratory illness.  After obtaining the necessary waivers, as appropriate, the RO should attempt to obtain all the identified records that are not presently part of the evidence and associate them with the Veteran's claims file.  These records should include, but are not limited to, those pertaining to his hospitalization for pneumonia from December 2010 - February 2011 at Peace River Regional Medical Center. 

If any records identified as relevant are unobtainable, the RO should make a notation in the record as to their unavailability, the efforts undertaken by VA to obtain them, and the reasons why they could not be obtained.  The Veteran should be notified thereof.

2.  The Veteran should be scheduled for the appropriate VA medical examination to determine his current respiratory diagnoses.  All tests and studies deemed appropriate should be conducted.  The Veteran's pertinent clinical history contained in his claims file must be reviewed by the examiner in connection with the examination, with attention directed to the April 2011 medical opinion of the Veteran's private treating physician, R. R. B., D.O.  The examiner must state in his/her report that the Veteran's claims file was reviewed.  

The reviewing clinician should provide opinions, with complete rationales, addressing the following questions:

(a.)  Is it at least as likely as not that the Veteran's current respiratory diagnoses as they pertain to any chronic disease process are the result of, or are otherwise consistent with regular close-quarter environmental exposure to fumes and exhaust associated with military naval aviation, including from aviation fuels, lubricants, solvents during his period of service from June 1965 to October 1969?    

(b.)  Is it at least as likely as not that the Veteran's current respiratory diagnoses as they pertain to any chronic disease process are the result of, or are otherwise consistent with regular close-quarter environmental exposure to shipboard asbestos during his period of service from June 1965 to October 1969?  

The VA examiner should include detailed supportive rationales for the requested opinions in the discussion.

If the opining examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Thereafter, the RO should readjudicate the Veteran's claim for service connection for COPD, to include chronic respiratory disease due to asbestos exposure.  If the full benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


